Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 1 of 13 PagelD# 2

UNDER SEAL

 

IN THE UNITED STATES DISTRICT COURT FOR THE l L
EASTERN DISTRICT OF VIRGINIA E

 

 

 

 

 

Alexandria Division FEB | 2 2070
UNITED STATES OF AMERICA CLERK, US. DISTRICT COTY

v. Case No. 1:20-mj-65

SON HOANG NGUYEN UNDER SEAL

Defendant.

 

 

AFFIDAVIT IN SUPPORT OF
A CRIMINAL COMPLAINT AND ARREST WARRANT

I, Donald August Mockenhaupt, being duly sworn, depose and state as follows:

Agent Background

l. I am a duly appointed Special Agent of the Federal Bureau of Investigation
(“FBI’) and have been employed as such since February 2002. I am currently assigned to the
Washington (D.C.) Field Office, Northern Virginia Resident Agency. I am on a squad that
investigates darknet related narcotics trafficking and I have been assigned to this squad since
February 2019. Since August 2004, the vast majority of my investigative assignments have been
narcotics related cases.

2, As a FBI Special Agent, I have received extensive training in the enforcement of
the criminal laws of the United States, as well as extensive training in criminal investigations. I
have also participated in numerous investigations involving unlawful narcotics distribution.
During my participation in these investigations, I have been involved in the application for and
execution of many arrest and search warrants for narcotics related offenses, resulting in the

prosecution and conviction of numerous individuals and the seizure of illegal drugs, illegal drug
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 2 of 13 PagelD# 3

proceeds, and other evidence of criminal activity. As a narcotics investigator, I have interviewed
many individuals involved in drug trafficking and have obtained information from them
regarding the acquisition, sale, importation, manufacture, and distribution of controlled
substances. Through my training and experience, | am familiar with the actions, habits, traits,
methods, and terminology utilized by traffickers of controlled dangerous substances.

3 I am submitting this affidavit in support of an arrest warrant and a criminal
complaint charging the defendant, SON HOANG NGUYEN, with conspiracy to distribute 50
grams or more of a mixture or substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and 846.

4. This affidavit does not contain every fact known to me regarding this
investigation, but rather contains information necessary to demonstrate probable cause in support
of the above-referenced criminal complaint and arrest warrant. All information contained in this
affidavit is either personally known to me, has been related to me by other law enforcement
officers, or has been related to me through reports, records or documents gathered during this
investigation.

Initiation of Investigation

5 The United States, including the FBI, the U.S. Postal Inspection Service
(“USPIS”), the Fairfax County Police Department, the Drug Enforcement Administration, and
the Food and Drug Administration Office of Criminal Investigations, is conducting a criminal
investigation of a darknet market (“DM”) vendor that operates using the moniker “addy4cheap.”
A DM is a hidden commercial website that operates on a portion of the Internet that is often

referred to as the TOR network, darkweb, or darknet. A DM operates as a black market, selling
2
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 3 of 13 PagelD# 4

or brokering transactions involving legal products as well as drugs, weapons, counterfeit
currency, stolen credit card details, forged documents, unlicensed pharmaceuticals, steroids, and
other illicit goods.

6. In August 2019, Darknet Opioid Task Force FBI agents interviewed an individual
residing in Fairfax County, Virginia within the Eastern District of Virginia who was suspected of
being a darknet drug recipient. The individual is referred to herein in the masculine, regardless
of true gender. The individual stated that he had on multiple occasions purchased Adderall
through a DM known as the Empire Market from a vendor using the moniker addy4cheap. He
did not think that the pills that he received were pharmaceutical grade as he had a prescription
for Adderall and the tablets from addy4cheap were different from those that he had been
prescribed. The individual stated that he received the tablets via U.S. Mail and that the return
address on the packages from addy4cheap was in Fairfax, Virginia. The individual provided
agents with the tracking number from his most recent purchase from addy4cheap on the Empire
Market.

7 A review of U.S. Postal Service (“USPS”) business records indicated that the
aisrementioned individual had received three packages that were consistent with his description
of the packages that he stated he had received from addy4cheap. All three parcels were shipped
via USPS First Class Mail, contained tracking numbers, and bore the sender name “TXPRESS”
with a return address in Fairfax County, Virginia. The records also indicated that at least one of
the packages mailed to the individual was deposited at an external blue USPS collection box at

the Chantilly Post Office in Chantilly, Virginia, located within the Eastern District of Virginia.
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 4 of 13 PagelD# 5

Addy4cheap’s Vendor Accounts

8. During the course of this investigation, investigators reviewed darknet
marketplaces and observed vendor accounts with the moniker addy4cheap offering drugs for sale
on the Empire Market and Cryptonia. On both of these DMs, the vendor using the addy4cheap
moniker advertised the sale of Adderall. Addy4cheap offered Adderall for sale on the Empire
Market and Cryptonia for quantities ranging from one to over 1000 tablets. The price for one
tablet was listed at $12 with the price per tablet decreasing if you purchase more. Addy4cheap
scaled the prices such that the price per tablet is $8 if you purchase 1,000 tablets or more.

9. Customers on the Empire Market have the ability, but are not required, to leave a
review of any product that they purchase on the relevant vendor’s profile. As of December 4,
2019, the vendor using the moniker addy4cheap on the Empire Market had 2,558 reviews which
consisted of 2,512 positive reviews, 25 neutral reviews, and 21 negative reviews. As an
investigator, this indicates to me that the vendor using the addy4cheap moniker has fulfilled at
least 2,558 orders through the Empire Market. It is noted that the Empire Market lists
addy4cheap as becoming a member of the DM on May 24, 2019. Therefore, between May 24,
2019 and December 4, 2019, addy4cheap appears to have executed at least 2,558 reviewed
transactions. I suspect that the actual number of transactions for the sale of illegal narcotics by
addy4cheap on the Empire Market exceeds 2,558 because customers are not required to leave a
review. I also observed several negative reviews left for the vendor addy4cheap on the Empire
Market. Some examples of the negative reviews are as follows: (1) “Tested positive for meth
with simon a/b test,” (2) “Not Adderall. Pressed pills. Tested positive for meth,” (3) “Dishonest
vendor. Says its authentic adderall and sends meth and sugar pressed into an “adderall” shape.

Took this to study and ended up not sleeping for two days. It sucked. Do not buy,” and (4) “I
4
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 5 of 13 PagelD# 6

tested the pills and they contain Meth. I was pretty upset since he advertised them as 100%
authentic. I messaged him and he said the most he could offer me was a 15% discount. Just
beware buyer these are Meth pills!”

10. On November 7, 2019, I reviewed the addy4cheap vendor profile on Cryptonia.
The profile indicated that addy4cheap had conducted 140 transactions and has been a member of
the DM since June 29, 2019. I also reviewed the language in the terms and conditions and the
refunds and dispute sections of the addy4cheap profile. That language was identical on
addy4cheap’s profile on both the Empire Market and Cryptonia.

Undercover Drug Purchases From Addy4cheap

11. | Beginning in late August 2019, investigators began to conduct undercover drug
purchases from addy4cheap via the Empire Market. Later in the investigation, investigators
made undercover purchases from addy4cheap on Cryptonia as well. To initiate the transactions,
the investigators logged into their undercover account on the Empire Market or Cryptonia and
placed their orders with addy4cheap. The undercover investigators paid for the suspected
narcotics with cryptocurrency obtained with official government funds. The suspected narcotics
were then sent to the investigators via First Class Mail and the tablets were received several days
after the undercover investigator ordered them. The below table lists the undercover purchases
from addy4cheap. The table denotes the following: (1) the date that the undercover purchase
was initiated, (2) the DM utilized by the undercover investigators, (3) the number of tablets
ordered in that specific transaction, (4) the address of the general area of where the undercover
investigator designated the drugs to be shipped to and (5) the return name on the envelope. The

return name is also commonly referred to as the sender’s name.
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 6 of 13 PagelD# 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ Date DM Number of Location Return Name on
Ordered Tablets Mailed To Envelope
8/24/2019 Empire 11 Fairfax County, VA TXPRESS
8/28/2019 Empire 20 Prince William TXPRESS

County, VA
9/1/2019 Empire 10 Fairfax County, VA TRX Express
9/5/2019 Empire 16 Prince William TRX Express
County, VA
9/12/2019 Cryptonia 20 Loudoun County, VA TRX Express
9/23/2019 Cryptonia 40 Loudoun County, VA |} SMART BARGAIN
9/24/2019 Empire 10 Fairfax County, VA TRX Express
9/30/2019 Empire 20 Prince William TRX Express
County, VA
10/1/2019 Cryptonia 20 Providence, RI TRX Express
N/A! Cryptonia 20 Providence, RI TRX Express
10/9/2019 Empire 30 Anne Arundel JUNGLE CO
County, MD
10/15/2019 Empire 200 Prince William RAISON EXPRESS
County, VA
10/21/2019 Cryptonia 20 Providence, RI RAISON EXPRESS
10/22/2019 Cryptonia 20 Loudoun County, VA | RAISON EXPRESS
10/29/2019 Cryptonia 100 Loudoun County, VA | RAISON EXPRESS
11/5/2019 Empire Ordered 20, Prince William RAISON EXPRESS
Received 24 County, VA
11/6/2019 Cryptonia 20 Prince William RAISON EXPRESS
County, VA

 

 

 

' It is noted that there is no ordered date listed for one of the undercover drug purchases. The
undercover investigator ordered 20 tablets on October 1, 2019 and asked for the tablets to be
mailed to a Providence, Rhode Island address. The shipment arrived and a second package was
mailed shortly thereafter with the same quantity of tablets. Investigators believe that this was a
mistake made by addy4cheap because there was no payment for this second package.
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 7 of 13 PagelD# 8

 

 

 

 

 

 

Date DM Number of Location Return Name on
Ordered Tablets Mailed To Envelope
11/12/2019 Cryptonia 20 Prince William RAISON EXPRESS
County, VA
11/19/2019 Empire 100 ‘Prince William RAISON EXPRESS
County, VA
11/21/2019 Empire 19 Prince William RAISON EXPRESS
County, VA
11/27/2019 Empire 27 Anne Arundel RAISON EXPRESS
County, MD_-

 

 

 

 

 

 

12. _ All of the aforementioned tablets received from addy4cheap are peach in color
and resemble those advertised on addy4cheap’s vendor pages on the Empire Market and
Cryptonia. Consistent with the advertisements by addy4cheap on the Empire Market and
Cryptonia, upon visual inspection, investigators observed markings on the tablets of “A D” and
“30” which is consistent with known markings for 30 milligram Adderall tablets, however, the
purchased tablets appeared to be pressed. Tablets that are pressed are not produced by
pharmaceutical companies, rather they are produced by black market drug traffickers.

13. All of the aforementioned tablets were shipped in padded envelopes via U.S.
Mail, the method of shipment available through addy4cheap. The padded envelopes were manila
or light gray. The return names and addresses on the packages changed throughout the
investigation, but all of the return addresses were locations in Fairfax Couniy, Virginia. Most of
the packages contained one or two folded pieces of paper and a sealed black foil bag. Within the
black foil bag was a clear re-sealable bag which contained the tablets. .Three of the packages
from “RAISON EXPRESS” contained empty raisin boxes where the tablets were inside clear re-
sealable bags within raisin boxes. I know that individuals involved in selling drugs via the .

darknet try to disguise their drug shipments in order to avoid detection by law enforcement.
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 8 of 13 PagelD# 9

14. Some of the tablets ordered on August 24, 2019 were subsequently analyzed at
the Commonwealth of Virginia Department of Forensic Science and it was determined that the
tablets contained methamphetamine, a Schedule II controlled substance. Some of the tablets
ordered on August 28, 2019 and September 5, 2019 were analyzed by the DEA Mid-Atlantic
Laboratory and were found to contain methamphetamine, a Schedule II controlled substance.
Additionally, some of the tablets ordered on September 12, 2019, September 23, 2019,
September 24, 2019, September 30, 2019, October 1, 2019, October 9, 2019 and November 27,
2019 were subsequently analyzed by the FDA Forensic Chemistry Center and were found to
contain methamphetamine, a Schedule II controlled substance. The remaining tablets are
pending laboratory analysis. Investigators weighed the tablets upon receipt and each individual
tablet received through the undercover buys weighed approximately 0.35 grams. The. total
number of tablets obtained from undercover purchases was 767 for an estimated total of 268
grams.

15. | The controlled purchases described above involving the addy4cheap moniker
were conducted using Bitcoin, a type of digital cryptocurrency. Functionally, it serves the same
purpose as United States dollars, except that it is not tied to a central bank and is not regulated by
a government body such asa treasury. Bitcoin transactions take place entirely online and offer a
degree of anonymity to users. Bitcoin transactions are securely recorded in a public ledger called
a blockchain. Based on my training and experience, individuals who are involved in criminal
activity over the darkweb often purchase items in Bitcoin to conceal the true nature of the funds
from law enforcement.

16. Co-conspirators of the defendant were observed by investigators between August

2019 and December 2019 depositing numerous packages containing illegal narcotics in

8
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 9 of 13 PagelD# 10

association with the darknet vendor addy4cheap into USPS collection boxes. The co-
conspirators used several different collection boxes, but all of them were located within the
Eastern District of Virginia. These individuals repeatedly mailed packages that were identical in
many respects to drug laden packages that were obtained through undercover drug purchases.
Those co-conspirators took measures to conceal their activity including: (1) mailing packages
that did not have their true names and addresses listed as the return information, (2) utilizing
multiple USPS collection boxes on the same day to deposit packages, (3) handling the packages
in a manner to avoid leaving fingerprints and (4) operating in the late evening or early morning
hours.

17. During the evening hours of September 24, 2019, investigators spoke with a law
enforcement team assigned to Ronald Reagan Washington National Airport. As part of
passenger screening, it was discovered that one of the defendant’s co-conspirators, TYLER
PHAM, was carrying over $30,000 in U.S. Currency. PHAM indicated that he was traveling to
California with a friend. Investigators then made contact with the defendant near the departure
gate. A consent search was conducted on the defendant and it was determined that he was
carrying $71,000 in U.S. Currency. The money carried by TYLER PHAM and the defendant
was wrapped in U.S. Postal Service envelopes. A drug detecting K-9 alerted to the money
carried by PHAM and the defendant and the money was seized by law enforcement.

18. Pursuant to a search warrant authorized by the Honorable Ivan D. Davis, on
December 9, 2019, investigators searched the residence of TYLER PHAM and another one of
the defendant’s co-conspirators, LIEN KIM THI PHAN, a/k/a NANCY PHAN. In a desk
drawer that also contained TYLER PHAM’s license, investigators found 95 peach colored

tablets and 100 tablets resembling MDMA. The peach-colored tablets resembled those
9
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20: Page 10 of 13 PagelD# 11

advertised on addy4cheap’s vendor pages as well as the tablets obtained through the above-
outlined controlled purchases. Both sets of tablets were inside black foil pouches which is
packaging material consistent with that used in all of the controlled buys described in further
detail above. In addition to the tablets, investigators observed a note that read “Get crypto
money $” tacked on a bulletin board in the office area as well as a money counter and a scale.

19. Also pursuant to a search warrant executed on December 9, 2019 authorized by
the Honorable Ivan D, Davis, investigators searched the residence of another one of the
defendant’s co-conspirators, HON LAM LUK. During the search of LUK’s residence,
investigators seized over 2.2 kilograms of peach tablets consistent with those advertised on
addy4cheap’s vendor pages and obtained through controlled purchases. Investigators estimate
that 2.2 kilograms of tablets equates to over 6,000 tablets. In addition to the suspected narcotics,
investigators seized packaging material consistent with the undercover drug purchases to include
padded envelopes and boxes of raisins.

Electronic Communications Involving SON HOANG NGUYEN

20. Pursuant to the search warrants, investigators also seized several electronic
devices, including from co-conspirators. The seized devices contain communications between
the defendant and co-conspirators in which the defendant used the number 703-***-9192. This
phone number ending in 9192 is subscribed to the defendant at an address in Annandale,
Virginia. The defendant was involved in electronic communications concerning addy4cheap
regarding customer addresses, quantity of tablets ordered, discrepancies with customers’ orders,
and instructions for storing the supply of purported Adderall tablets, among other topics.

21. | The defendant was involved in a group chat in October 2019 involving TYLER

PHAM, LIEN KIM THI PHAN, HON LAM LUK and three unindicted co-conspirators. During
10
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 11 of 13 PagelD# 12

the chat, the defendant provided a series of names and addresses and amounts of tablets that each
person was to receive. One of the listed customers was the fictitious name for the undercover
purchase initiated on the Empire Market on September 30, 2019.

22. The defendant was involved in another group chat in October 2019 involving
LIEN KIM THI PHAN, HON LAM LUK and an unindicted co-conspirator. During the chat, the
defendant provided a series of names and addresses and amounts of tablets that each person was
to receive. One of the listed customers was the fictitious name for the undercover purchase
initiated on Cryptonia on October 1, 2019.

23. | The defendant was also involved in a group chat beginning in September 2019
and continuing into October 2019 involving TYLER PHAM, LIEN KIM THI PHAN, HON
LAM LUK and three unindicted co-conspirators. During the chat, the defendant wrote, “hon
download wickr and take over for Nancy.” LIEN KIM THI PHAN, a/k/a NANCY PHAN,
replied with, “Yes pls” and “Otherwise I will start charging per day.” Later in the chat, the
defendant wrote, “Hon i think we need to find a safe place to store all the add,” “just get enough
daily to package” and “don’t put everything at your crib.” TYLER PHAM replied, “Yea ..
that’s 100k worth of supplies.” In response to this suggestion, later in the chat the defendant
wrote, “Just put like 2-3 k at home” and recommended that LUK, “Put the rest in a locker or
storage” because “we have over 30,000.” Several minutes later, the defendant wrote, “please use

multiple drop boxes when you drop off.” Later, the defendant wrote a series of messages which

 

2 All chats are as originally written including with respect to capitalization, punctuation, and
spelling.

il
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 12 of 13 PagelD# 13

v3 &e.

included, “hon if you do anything on your pc,” “make sure to save everything to a usb,” “don’t

save anything on your pc,” “save all pdfs to a usb,” and “and make sure your usb is encrypted.”
24. Based on my training and experience and knowledge of the investigation, I
believe that the electronic communications demonstrate that the defendant had access to the
addy4cheap vendor profiles and he provided the purchase information to co-conspirators so that
they could package and mail the drugs to the customers. I further believe that the defendant
provided instructions to the co-conspirators in an effort to avoid detection by law enforcement.
25. Analysis of the customer reviews for addy4cheap on the Empire Market was

conducted on December 10, 2019 for sales beginning in early June 2019. The data showed that

addy4cheap had reviews for sales for over 44,000 pills for a total cost exceeding $482,000.

(CONTINUED ON THE FOLLOWING PAGE)

12
Case 1:20-mj-O0065-JFA Document 2 Filed 02/12/20 Page 13 of 13 PagelD# 14

Conclusion
26. Based on the foregoing, | submit that there is probable cause to believe that, from
on or about August 2019 to on or about December 2019, within the Eastern District of Virginia
and elsewhere, SON HOANG NGUYEN did unlawfully, knowingly and intentionally combine,
conspire, confederate, and agree with others, both known and unknown, to unlawfully,
knowingly, and intentionally distribute 50 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 846.

AML.

 

Dofiald August Mockenhaupt

Special Agent

Federal Bureau of Investigation
Subscribed and sworn to before me

on the 12th day of February 2020.

/s/ Do

lohn Anderson,
The Hopgeabledohnikgidinderketye
United States Magistrate Judge

13
